UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6968



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL HILL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:96-cr-
00399-AMD; 1:03-cv-00021-AMD)


Submitted:   November 3, 2006          Decided:     November 20, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & BAIR, L.L.P., Greenbelt, Maryland,
for Appellant. Martin Joseph Clarke, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel Hill seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and denying

his Fed. R. Civ. P. 60(b) motion for reconsideration.                 Neither

order is appealable unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or    wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Hill has not made the requisite showing.

Accordingly,    we    deny    Hill’s   motion   for     a     certificate   of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED


                                   - 2 -